Citation Nr: 0017348	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for shell fragment 
wound of the right posterior thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).  The issue of an increased evaluation 
for shell fragment wound of the right posterior thigh will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
characterized by depression, sleep disturbance, and moderate 
social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the veteran was originally granted 
service connection for PTSD in a February 1985 rating 
decision and assigned a 10 percent disability evaluation 
effective from November 1984.  The rating assigned for this 
disability was increased to 30 percent effective from 
November 1984 by Board decision dated August 1986.  
Subsequent rating decisions, including the July 1997 denial 
on appeal, have confirmed and continued this evaluation.

A VA hospitalization report from July 1995 noted that the 
veteran received counseling and Valium for PTSD while he was 
admitted for left deep vein thrombosis.  VA outpatient 
records show that the veteran received a PTSD evaluation in 
November 1995.  He apparently had not received treatment 
since 1980.  He reported the occurrence of nightmares, 
flashbacks, and survivor guilt.  Later in the month, he 
complained of depression, irritability, withdrawal, and 
helplessness.  The veteran sporadically attended counseling 
until April 1996, attending six of sixteen sessions.

In August 1996, the veteran initiated a treatment plan, with 
planned individual and group therapy.  He subsequently 
attended two individual sessions and talked about anger and 
depression due to a failed relationship.  In January 1997, 
the veteran underwent another assessment.  He was tearful 
when speaking of Vietnam and described intrusive thoughts, 
guilt, anger, flashbacks, nightmares, and poor social 
relationships.  He related that he had more energy now that 
he performed volunteer work.  The following month, he 
described stress due to work, finances, and interpersonal 
relations.  His case was closed in July 1997 with the 
notation that he attended five individual visits and two 
group therapy sessions over seven months, and that he had 
made little progress.

During a VA examination in June 1997, the veteran reported 
that he had not worked for several years but that he 
volunteered with the homeless 10 to 15 hours per week.  He 
had difficulty maintaining relationships and this caused him 
to be depressed.  He also complained of nightmares, 
interrupted sleep, flashbacks, intrusive thoughts, crying 
spells, and fleeting suicidal thoughts.  He attended church 
weekly and lived with his mother.  Upon mental status 
examination, the veteran was oriented and showed no 
impairment of memory or thought process.  His mood was 
depressed.  The examiner found that the veteran's PTSD caused 
moderate problems with social and occupational functioning, 
and assigned a Global Assessment of Functioning (GAF) score 
of 60.

The veteran's PTSD has been assigned a 30 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  Under the rating schedule, a 30 percent 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the assignment of a 
higher evaluation for the veteran's PTSD.  In summary, the 
veteran fails to exhibit the symptomatology necessary for the 
assignment of a 50 percent evaluation.  He does not suffer 
from a flattened affect, abnormal speech, panic attacks, or 
impairment of comprehension, memory, thought, or judgment.  
On the contrary, his overall disability picture does 
represent many of the criteria for the presently assigned 30 
percent evaluation, such as depression, chronic sleep 
impairment, and occupational and social impairment with 
occasional decrease in work efficiency, although generally 
functioning satisfactorily, with routine behavior and self-
care.

Although the veteran frequently complained of the inability 
to have successful relationships with women, he apparently 
has relationships with others in the context of family, 
church, and volunteer work.  Moreover, the evidence of record 
suggests that the veteran's employment impairment is largely 
due to various physical disabilities, rather than PTSD, and 
the recent VA examiner described the veteran's impairment due 
to his PTSD as moderate.  The Board observes that the veteran 
has only sporadically sought treatment for his PTSD; 
therefore, the Board must rely upon the available evidence 
and conclude that the veteran's disability has not worsened.  
Accordingly, the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



REMAND

Regarding the issue of entitlement to an increased evaluation 
for shell fragment wound of the right posterior thigh, the 
Board notes that the veteran submitted his claim in March 
1997 and that the RO issued a denial in July 1997.  
Thereafter, the veteran submitted a Statement in Support of 
Claim (VA Form 21-4138) in August 1997 in which he expressed 
disagreement with the examination findings concerning his 
shell fragment wound and his PTSD.

The RO subsequently issued a Statement of the Case regarding 
only the claim for an increased evaluation for PTSD.  The 
veteran continued to express his disagreement with the 
assigned evaluation for his shell fragment wound in an August 
1998 VA Form 21-4138.  The RO accepted this statement as a 
substantive appeal of the issue of an increased evaluation 
for PTSD, and issued a Supplemental Statement of the Case 
addressing only that issue.

The Board construes the veteran's August 1997 statement as a 
timely Notice of Disagreement as to the denial of an 
increased evaluation for shell fragment wound of the right 
posterior thigh.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a Statement of 
the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As such, in the interest of due process, the Board finds that 
the case should be REMANDED to the RO for the following 
action:

The RO should issue a Statement of the 
Case concerning the issue of entitlement 
to an increased evaluation for shell 
fragment wound of the right posterior 
thigh.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit any 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



